DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                        Information Disclosure Statement
	The information disclosure statement filed on 11/04/2019 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2006/0186975 A1, hereinafter “Wang”) in view of LIAO et al. (US 2010/0289609 A1, hereinafter “LIAO”)

In regards to claim 1, Wang discloses discloses (See, for example, Fig. 3) a package device, comprising: 
a) a package body (3) having a support body (lower part of 3) and an encapsulating body (upper portion of 3) configured to encapsulate a conductive body (21) of the package device; 
b) at least one extraction electrode (22) electrically connected to the conductive body (21), and having a part exposed (221) outside the package body; and 
c) wherein the support body (lower portion of 3) is located on only part of a bottom surface of the encapsulating body.
However, Wang fails to explicitly teach that the support body protrudes from the bottom surface of the encapsulating body to form a cavity defined by the remaining exposed bottom surface of the encapsulating body and inner side surface of the supporting body.
LIAO while disclosing an electronic device teaches (See, for example, Fig. 6 annotated and included below) the support body (Support bodies) protrudes from the bottom surface of the encapsulating body (410) to form a cavity (Cavity) defined by the remaining exposed bottom surface of the encapsulating body and inner side surface of the supporting body.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wang by LIAO because this would help provide device improving permeability, reducing core loss, and increasing efficiency. 

    PNG
    media_image1.png
    702
    620
    media_image1.png
    Greyscale

In regards to claim 2, Wang as modified above discloses (See, annotated Fig. 6 included above, LIAO) the outer side surface of the support body (lower portion) is conformal with that of the encapsulating body (upper portion).
(Support bodies) is located on at least two opposite parts of the bottom surface of the encapsulating body.

In regards to claim 4, Wang as modified above discloses (See, annotated Fig. 6 included above, LIAO) the support body (Support bodies) extends along the bottom surface of the encapsulating body (upper portion of 410) from the outer side surface to inner part of the bottom surface of the encapsulating body.

In regards to claim 5, Wang as modified above discloses all limitations of claim 1 except the extending length of the support body is not less than 1 mm.

Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Furthermore, In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

In regards to claim 6, Wang as modified above discloses (See, annotated Fig. 6 included above, LIAO) the encapsulating body and the support body are integrally formed.

In regards to claim 7, Wang as modified above discloses (See, for example, Fig. 3, Wang) the package body (3) comprises a magnet formed by one-time pressing of magnetic metal powder (See, for example, Par [0019]).

In regards to claim 8, Wang as modified above discloses (See, for example, Fig. 3, Wang) the package device comprises a semiconductor die or a discrete component (inductor, See, for example, Par [0019]).

In regards to claim 9, Wang as modified above discloses (See, for example, Fig. 3, Wang) at least a first part of the extraction electrode (221) is exposed on the bottom surface of the support body.

In regards to claim 10, Wang as modified above discloses (See, for example, Fig. 3, Wang) a second part of the extraction electrode is exposed on the side surfaces (See, portion 22 exposed on the side surfaces of 3) of the package body (3), and the first and second parts of the extraction electrode are connected together.

In regards to claim 11, Wang as modified above discloses (See, for example, annotated Fig. 6 included above, LIAO) a) the extraction electrode comprises a first part (221) extending in the encapsulating body, and a second part (See, portion 22 exposed on the side surfaces of 3) extending in the support body (lower portion of 410) ; and b) the bottom surface of the second part (See, portion 22 exposed on the side surfaces of 3) is exposed by the bottom surface of the support body (lower portion of 410).

In regards to claim 12, Wang as modified above discloses (See, for example, Fig.3, Wang) the bottom surface of the support body (lower portion of 3) is provided with a groove portion (321), and a part of the extraction electrode (221) is buckled in the groove portion (321).

In regards to claim 13, Wang as modified above discloses (See, for example, annotated Fig. 3 included below, Wang) that 
a) the conductive body comprises a first conductive body (21); 
b) the extraction electrode comprises a first (22L) and second (22R) extraction electrodes; 
c) the support body (lower portions of 3) comprises a first and second support bodies; 
d) a first end of the first extraction electrode (22R) is electrically connected to a first end of the first conductive body (21); 
e) a first end of the second extraction electrode (22L) is electrically connected to the second end of the first conductive body (21); 
(22R) is exposed on a bottom surface of the first support body (See, for example, “protrudes” in the annotated Fig. 6 above, LIAO); and 
g) at least part of the second extraction electrode (22L) is exposed on a bottom surface of the second support body (See, for example, “protrudes” in the annotated Fig. 6 above, LIAO).

    PNG
    media_image2.png
    444
    685
    media_image2.png
    Greyscale


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of LIAO as applied to claim 1 above, and further in view of WU (CN102592781 A, hereinafter “WU”). 

In regards to claim 17, Wang as modified above discloses all limitations of claim 1 but fails to explicitly teach that a first assembly and a second component, wherein: a) the package device is located on the first assembly; b) a bottom surface of the support body is in contact with the first assembly; c) the extraction electrode is electrically connected to the first assembly; d) the 

WU while disclosing an inductor teaches (See, for example, Fig. 10) a first assembly (5) and a second component (5) , wherein: a) the package device is located on the first assembly (7); b) a bottom surface of the support body is in contact with the first assembly (7); c) the extraction electrode (56) is electrically connected (See, for example, Par [0047]) to the first assembly (7); d) the package device is supported above the first assembly (7) by the support body; e) a space exists between a bottom surface of the encapsulating body (upper portion of the , the support body, and the first assembly (7); and f) the second component (5) is located on the first assembly (7) and in the space (the space above the IC ship and 5). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wng by WU because this would help a device having a thinning or low profile device assembly. 

In regards to claim 18, Wang as modified above discloses (See, for example, Fig. 10, WU) an encapsulant that fills a gap (the space above the IC chip) between the package device and the second component (IC Chip), and encapsulates the package device.

In regards to claim 19, Wang as modified above discloses (See, for example Fig. 10, WU) the first assembly (7) is configured as a lead frame (56) or a printed circuit board.
(7) is an assembly in a power module, and the second component (IC Chip) is a control chip or a power switch transistor in the power module (the inductor and IC chip package for system integration).

                                              Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                             Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893